Exhibit 10.1

RESIGNATION, CONSENT AND APPOINTMENT AGREEMENT AND

AMENDMENT AGREEMENT

(GASTAR EXPLORATION USA, INC.)

This Resignation, Consent and Appointment Agreement and Amendment Agreement
(this “Agreement”), dated as of May 13, 2013 but deemed executed and effective
immediately after the effectiveness of that certain Assignment Agreement of even
date herewith (the “Effective Date”), is entered into by and among GASTAR
EXPLORATION USA, INC., a Delaware corporation (the “Borrower”), GASTAR
EXPLORATION, LTD., an Alberta, Canada corporation (the “Parent”), GASTAR
EXPLORATION NEW SOUTH WALES, INC., a Michigan corporation (“Gastar New South
Wales”), GASTAR EXPLORATION TEXAS, INC., a Michigan corporation (“Gastar Texas
Inc”), GASTAR EXPLORATION TEXAS, LP, a Delaware limited partnership (“Gastar
Texas LP”), and GASTAR EXPLORATION TEXAS LLC, a Delaware limited liability
company (“Gastar Texas LLC”, and the Parent, Gastar New South Wales, Gastar
Texas Inc, Gastar Texas LP and Gastar Texas LLC, collectively, the
“Guarantors”), AMEGY BANK NATIONAL ASSOCIATION, a national banking association
(“Amegy”), in its capacity (a) as administrative agent for the lenders (the
“Lenders”), letter of credit issuer and collateral agent for the Lenders, and
under certain circumstances, certain other parties under that certain Amended
and Restated Credit Agreement dated effective October 28, 2009 (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”) (in such
capacities, the “Existing Agent”) and (b) as Collateral Agent (as defined in the
Intercreditor Agreement) for the Existing Agent and for the Approved Hedge
Counterparties (as defined in the Intercreditor Agreement) under that certain
Amended and Restated Collateral Agency and Intercreditor Agreement dated
effective August 27, 2012 (the “Intercreditor Agreement”) (in such capacity, the
“Existing Collateral Agent”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells
Fargo”), in its capacity (a) as the successor administrative agent for the
Lenders, successor letter of credit issuer and successor collateral agent for
the Lenders, and under certain circumstances, certain other parties under the
Credit Agreement (in such capacities, the “Successor Agent”) and (b) as the
successor Collateral Agent for the Successor Agent and for the Approved Hedge
Counterparties under the Intercreditor Agreement (in such capacity, the
“Successor Collateral Agent”). Except as indicated herein, capitalized terms
used herein but not otherwise defined herein shall have the meanings set forth
in the Credit Agreement.

RECITALS

WHEREAS, Amegy desires to resign as the Existing Agent, as the Existing
Collateral Agent, and as the administrative agent and the collateral agent under
the Credit Agreement, the Intercreditor Agreement, and any other Loan Document
or any other agreement referred to in any of the foregoing in which Amegy is
acting as administrative agent or collateral agent thereunder (all such
agreements and documents, collectively, as amended, restated, supplemented or
otherwise modified, the “Relevant Facility Agreements”).

WHEREAS, the parties hereto, by entering into this Agreement, are consenting to
(a) the resignation of Amegy as the Existing Agent, as the Existing Collateral
Agent, and as



--------------------------------------------------------------------------------

administrative agent and collateral agent under the Relevant Facility
Agreements, and (b) the appointment of Wells Fargo as the Successor Agent, the
Successor Collateral Agent, and as administrative agent and collateral agent
under the Relevant Facility Agreements, and Wells Fargo, by entering into this
Agreement, accepts such appointments as of the Effective Date;

WHEREAS, Amegy desires to resign as letter of credit issuer (the “Existing
Letter of Credit Issuer”) under the Credit Agreement;

WHEREAS, the parties hereto, by entering into this Agreement, are consenting to
(a) the resignation of Amegy as the Existing Letter of Credit Issuer and (b) the
appointment of Wells Fargo as the successor issuing bank for letters of credit
(in such capacity, the “Successor Letter of Credit Issuer”) under the Credit
Agreement, and Wells Fargo, by entering into this Agreement, accepts such
appointment as of the Effective Date;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the parties hereto hereby agree as follows:

Section 1. Resignation, Consent and Appointment.

(a) As of the Effective Date, (i) Amegy (A) hereby resigns as the Existing
Agent, the Existing Collateral Agent and as administrative agent and collateral
agent under the Relevant Facility Agreements, and (B) shall have no further
obligations in such capacities under the Relevant Facility Agreements, except to
the extent of any obligation expressly stated in any Relevant Facility Agreement
as surviving any such resignation; (ii) the parties hereto appoint Wells Fargo
as the Successor Agent and the Successor Collateral Agent, and the Borrower
hereby consents to such appointments; (iii) Wells Fargo hereby accepts such
appointments, and (iv) the parties hereto authorize each of the Existing Agent
and the Successor Agent to prepare, enter into, execute, record and/or file any
and all notices, certificates, instruments, UCC financing statements and/or
other documents or agreements (including, without limitation, filings in respect
of any collateral, and assignments, amendments or supplements to any UCC
financing statements, mortgages, deeds of trust, security agreements, pledge
agreements, intellectual property security agreements, certificates of title,
stock powers, account control agreements, intercreditor agreements, or the other
Loan Documents), as either the Existing Agent or the Successor Agent deems
reasonably necessary or desirable to effect or evidence (of public record or
otherwise) the transactions herein contemplated, including but not limited to
the resignation of the Existing Agent and the appointment of the Successor Agent
and any amendments to any Relevant Facility Agreement set forth herein, and to
maintain the validity, perfection and priority of, or assign to the Successor
Agent, any and all liens and security interests in respect of any and all
collateral, and each of the Borrower, the Existing Agent and the Successor Agent
hereby agrees to execute and deliver (and the Borrower agrees to cause each
applicable Guarantor and/or other guarantor or grantor of collateral to execute
and deliver) any documentation reasonably necessary or reasonably requested by
the Existing Agent or the Successor Agent to evidence such resignation and
appointment or such amendments or to maintain the validity, perfection or
priority of, or to assign to the Successor Agent, any such liens or security
interests, or to maintain the rights, powers and privileges afforded to the
administrative agent or the collateral agent under any of the Relevant Facility
Agreements.

 

2



--------------------------------------------------------------------------------

(b) As of the Effective Date (i) Amegy hereby resigns as Existing Letter of
Credit Issuer under the Credit Agreement and shall have no further obligations
in such capacity under the Relevant Facility Agreements, except to the extent of
any obligation expressly stated in any Relevant Facility Agreement as surviving
any such resignation, (ii) the Borrower and the Successor Agent consent to the
appointment of Wells Fargo as the Successor Letter of Credit Issuer, and
(iii) Wells Fargo hereby accepts its appointment as Successor Letter of Credit
Issuer under the Credit Agreement.

(c) The parties hereto hereby confirm that (i) the Successor Agent and the
Successor Collateral Agent (A) succeed to the rights and obligations of the
administrative agent and collateral agent, as applicable, under the Relevant
Facility Agreements and (B) become vested with all of the rights, powers,
privileges and duties of the administrative agent and collateral agent, as
applicable, under the Relevant Facility Agreements, and (ii) the Existing Agent
and the Existing Collateral Agent are discharged from all of their duties and
obligations as administrative agent and collateral agent under the Relevant
Facility Agreements (except to the extent of any obligation expressly stated in
any Relevant Facility Agreement as surviving any such resignation), in each case
as of the Effective Date.

(d) The parties hereto hereby confirm that (i) the Successor Letter of Credit
Issuer succeeds to the rights and obligations of an issuing bank for letters of
credit under the Credit Agreement and becomes vested with all of the rights,
powers, privileges and duties of the Existing Letter of Credit Issuer under the
Credit Agreement, and (ii) the Existing Letter of Credit Issuer is discharged
from all of its duties and obligations as an issuing bank for letters of credit
under the Relevant Facility Agreements (except to the extent of any obligation
expressly stated in any Relevant Facility Agreement as surviving any such
resignation), in each case as of the Effective Date.

(e) The parties hereto hereby confirm that, as of the Effective Date, all of the
protective provisions, indemnities, and expense obligations under the Relevant
Facility Agreements shall continue in effect for the benefit of the Existing
Agent and the Existing Collateral Agent and their respective sub-agents,
affiliates, officers, directors, trustees, employees, advisors, agents and
controlling Persons in respect of any actions taken or omitted by any of them
while the Existing Agent or the Existing Collateral Agent was acting as
administrative agent or the collateral agent or thereafter pursuant to or in
furtherance of the provisions of this Agreement, and inure to the benefit of the
Existing Agent and the Existing Collateral Agent. The parties hereto agree that
the Successor Agent shall have no liability for any act or omission of the
Existing Agent or the Existing Collateral Agent while the Existing Agent or the
Existing Collateral Agent served as the administrative agent or the collateral
agent prior to the Effective Date. The parties hereto agree that the Existing
Agent and the Existing Collateral Agent shall have no liability for any acts or
omissions by the Successor Agent or the Successor Collateral Agent under the
Relevant Facility Agreements.

 

3



--------------------------------------------------------------------------------

(f) The parties hereto hereby confirm that, as of the Effective Date, all of the
protective provisions, indemnities, and expense obligations under the Relevant
Facility Agreements continue in effect for the benefit of Amegy in its capacity
as the Existing Letter of Credit Issuer and its affiliates, officers, directors,
trustees, employees, advisors, agents and controlling Persons in respect of any
act or omission by any of them while the Existing Letter of Credit Issuer was
acting as an issuing bank for letters of credit and inure to the benefit of the
Existing Letter of Credit Issuer. The parties hereto agree that the Successor
Agent shall have no liability for any acts or omissions by the Existing Letter
of Credit Issuer under the Credit Agreement. The parties hereto agree that the
Existing Letter of Credit Issuer shall have no liability for any actions taken
or omitted by the Successor Letter of Credit Issuer under the Relevant Facility
Agreements.

(g) The Existing Agent and the Existing Collateral Agent each hereby assigns to
the Successor Agent and the Successor Collateral Agent, respectively, effective
on and after the Effective Date, any powers of attorney, liens, or security
interests and all other rights and interests granted to or in favor of the
Existing Agent and/or the Existing Collateral Agent, as the case may be, for the
ratable benefit of the Lenders and any other secured parties on whose behalf
they may be acting under any security documents included within the Relevant
Facility Agreements (collectively, the “Secured Creditors”), and the Successor
Agent and the Successor Collateral Agent hereby accept the benefit of all such
powers of attorney, liens and security interests and other rights and interests,
for their benefit and for the benefit of the Secured Creditors.

(h) On and after the Effective Date, all possessory collateral held by the
Existing Agent or the Existing Collateral Agent for the benefit of the Secured
Creditors shall be deemed to be held by the Existing Agent or the Existing
Collateral Agent, as the case may be, as agent and bailee for the Successor
Agent or the Successor Collateral Agent, as applicable, for the benefit and on
behalf of the Successor Agent, the Successor Collateral Agent and the Secured
Creditors until such time as such possessory collateral has been delivered to
the Successor Agent or the Successor Collateral Agent, as applicable. Without
limiting the generality of the foregoing, any reference to the Existing Agent or
the Existing Collateral Agent in any publicly filed document, to the extent such
filing relates to the liens and security interests in any collateral assigned
hereby and until such filing is modified to reflect the interests of the
Successor Agent or the Successor Collateral Agent, as applicable, shall, with
respect to such liens and security interests, constitute a reference to the
Existing Agent or the Existing Collateral Agent, as applicable, as collateral
representative of the Successor Agent or the Successor Collateral Agent, as
applicable (provided, however, that the Existing Agent’s or the Existing
Collateral Agent’s role as such collateral representative shall not impose any
duties, obligations or liabilities on the Existing Agent or the Existing
Collateral Agent, including, without limitation, any duty to take any type of
direction regarding any action to be taken against such collateral, whether such
direction comes from the Successor Agent, the Successor Collateral Agent, the
Secured Creditors or otherwise, and the Existing Agent and the Existing
Collateral Agent shall have the full benefit of all of the protective provisions
of Article VIII (The Agent), Section 5.16 (Initial Expenses of Agent),
Section 5.17 (Subsequent Expenses of Agent and Lenders), Section 5.21
(Environmental Indemnification) and Section 5.22 (General Indemnification) of
the Credit Agreement while serving as collateral

 

4



--------------------------------------------------------------------------------

representative). The Existing Agent and the Existing Collateral Agent agree to
deliver all possessory collateral to the Successor Agent or the Successor
Collateral Agent, as applicable, promptly following the Effective Date, and the
Successor Agent or the Successor Collateral Agent, as applicable, agrees to take
possession thereof upon such tender by the Existing Agent or the Existing
Collateral Agent.

(i) For the avoidance of doubt, as of the Effective Date, all duties and
obligations of the administrative agent, letter of credit issuer and collateral
agent under the Credit Agreement, the Intercreditor Agreement and any other Loan
Document, to the extent the same arise on or after the Effective Date, shall be
performed by Wells Fargo Bank, National Association as the Successor Agent or
the Successor Collateral Agent, as applicable.

Section 2. Amendments to Credit Agreement.

(a) Credit Agreement Section 1.2.

(i) The definitions of “Federal Funds Rate”, “Letter of Credit Application”, and
“LIBO Rate” in Section 1.2 of the Credit Agreement are hereby amended by
replacing each reference therein to “Amegy” with “Wells Fargo Bank, National
Association”.

(ii) The following definitions in Section 1.2 of the Credit Agreement are hereby
amended to read as follows:

“Principal Office” means the Administrative Agent’s principal office or such
other location as the Administrative Agent shall designate in writing to the
Borrower.

(b) Credit Agreement Sections 2.9, 2.14, and 2.15. Sections 2.9, 2.14 and 2.15
of the Credit Agreement are hereby amended by replacing each instance of “Amegy”
with “Wells Fargo Bank, National Association”.

(c) Credit Agreement Section 2.11(a). Section 2.11(a) of the Credit Agreement is
hereby amended by replacing “Amegy” with “a financial institution acceptable to
the Agent”.

(d) Credit Agreement Section 3.2(a). Section 3.2(a) of the Credit Agreement is
hereby amended by replacing “at Amegy or should be funded by wire transfer to an
account of another Person (in which case wire transfer instructions shall be
included)” with “or another Person as specified in such Borrowing Request”.

Section 3. Waiver of Notices. The parties hereto hereby waive any notice, timing
or other requirement of the Relevant Facility Agreements (including, without
limitation, Section 8.10 of the Credit Agreement) related to the resignation of
the Existing Agent and/or the Existing Collateral Agent or the appointment or
designation of the Successor Agent and/or the successor letter of credit issuer.

Section 4. Flood Insurance Regulations. Each party hereto acknowledges and
agrees that, unless otherwise required by the Agent (and in the absence of an
Event of Default,

 

5



--------------------------------------------------------------------------------

agreed to by the Borrower), in no event shall any Security Document encumber any
Building (as defined in the applicable Flood Insurance Regulation) or
Manufactured (Mobile) Home (as defined in the applicable Flood Insurance
Regulation). To the extent that any Security Document may have ever covered or
affected any such Buildings or Manufactured (Mobile) Homes, such property shall
be released and discharged from the Lien of such Security Document. Each party
hereto hereby authorizes the Agent to execute and deliver any amendment or
partial release or such other document necessary to evidence such release and
discharge. As used herein, the term “Flood Insurance Regulations” shall mean
(i) the National Flood Insurance Act of 1968 as now or hereafter in effect or
any successor statute thereto, (ii) the Flood Disaster Protection Act of 1973 as
now or hereafter in effect or any successor statue thereto, (iii) the National
Flood Insurance Reform Act of 1994 (amending 42 USC §4001, et seq.), as the same
may be amended or recodified from time to time, and (iv) the Flood Insurance
Reform Act of 2004 and any regulations promulgated thereunder. By accepting the
benefit of the Liens granted pursuant to the Security Documents, each
beneficiary of the Liens created thereunder and not a party hereto shall be
bound to the terms of this Section 4.

Section 5. Representations and Warranties. Each party hereto hereby represents
and warrants on and as of the Effective Date that it is legally authorized to
enter into and has duly executed and delivered this Agreement. The assignments
by Amegy, the Existing Agent and the Existing Collateral Agent herein are made
WITHOUT RECOURSE OR WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, STATUTORY OR
OTHERWISE, ALL OF WHICH ARE HEREBY EXPRESSLY DISCLAIMED, including, but not
limited to, any representation or warranty as to (a) the validity,
enforceability or sufficiency of the Relevant Facility Agreements, (b) the
creation, attachment, perfection or priority of any lien, pledge, security
interest, assignment, hypothecation or other security device purported to be
created or evidenced by any of the Security Documents or (c) the assets,
liabilities, financial condition, results of operations, operations or prospects
of the Borrower or the Guarantors. Notwithstanding the foregoing, Amegy, in its
capacities as the Existing Agent and the Existing Collateral Agent represents
and warrants to the Wells Fargo that (i) it has the full right, power and
authority to assign its rights and obligations in the capacity assigned by it
hereinabove and (ii) the execution and delivery by it of this Agreement is
within its power and have been duly authorized by all necessary action on its
part.

Section 6. Release by Borrower and Guarantors. The Borrower and each of the
Guarantors hereby forever releases, discharges and acquits Amegy, the Existing
Agent and the Existing Collateral Agent and their respective officers,
directors, shareholders, employees, representatives, agents, trustees,
affiliates, predecessors, successors and assignees (other than the Successor
Agent) (collectively, the “Released Parties”) from any and all claims, demands,
actions, remedies, causes of action, debts, liabilities, contracts, damages,
costs (including, but not limited to, attorneys’ fees and all costs of court or
other proceedings), expenses and losses of every kind or nature (INCLUDING, BUT
NOT LIMITED TO, OFFSETS, REDUCTIONS, REBATES OR CLAIMS OF USURY AND CLAIMS WITH
RESPECT TO THE NEGLIGENCE OF ANY OF THE RELEASED PARTIES, BUT NOT WITH RESPECT
TO THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY OF THE RELEASED PARTIES) at
this time known or unknown, direct or indirect, fixed or contingent, in law, by
statute, admiralty or equity, that such Borrower or

 

6



--------------------------------------------------------------------------------

Guarantor ever had, now has or hereafter can, shall or may have against any of
the Released Parties for, upon or by reason of or arising out of any act,
occurrence, transaction or omission occurring from the beginning of time to the
Effective Date if related in any way to this Agreement or any of the Relevant
Facility Agreements.

Section 7. Reserved Obligations. Notwithstanding any other provision hereof or
in any other agreement, the Borrower and each Guarantor shall remain fully
liable to Amegy for all amounts owed to Amegy solely in its capacity as a Lender
under the Credit Agreement and with respect to all obligations and liabilities
regarding indemnification created by any of the Relevant Facility Agreements
(collectively, the “Reserved Obligations”), and such Reserved Obligations shall
be and are hereby excepted and reserved by Amegy from the rights and interests
assigned hereunder.

Section 8. Notices. Commencing as of the Effective Date, notices to the
Successor Agent, the Successor Collateral Agent and the Successor Letter of
Credit Issuer in respect of any Relevant Facility Agreement shall be directed as
follows (and any notice provisions of the Relevant Facility Agreements are
hereby amended to reflect such notice information):

Wells Fargo Bank, N.A.

Attn: Chuck Randall

1000 Louisiana Street, 9th Floor

Houston, TX 77002

MAC T0002-090

Fax: 713-319-1925

Phone: 713-319-1306

Email: chuck.randall@wellsfargo.com

Section 9. Miscellaneous.

a. Return of Payments. In the event that, after the Effective Date, the Existing
Agent receives any principal, interest or other amount owing to any Lender or
the Successor Agent under the Relevant Facility Agreements, or receives any
instrument, agreement, report, financial statement, insurance policy, notice or
other document in its capacity as Existing Agent, the Existing Agent agrees to
promptly forward the same to the Successor Agent and to hold the same in trust
for the Successor Agent until so forwarded. The parties hereto agree that any
provision of any of the Relevant Facility Agreements directing the Borrower to
make payment to the Existing Agent shall be hereby amended to direct the
Borrower to make payment to the account designated by the Successor Agent to the
Borrower from time to time.

b. Agency Fees.

i. The Existing Agent agrees to pay to the Successor Agent, such Successor
Agent’s ratable share of all agency fees actually paid to the Existing Agent in
advance under or in connection with the Credit Agreement, determined based on
the portion of the period for which such fees were actually paid in advance from
the Effective Date to the end of such period.

ii. The Borrower agrees to pay to the Successor Agent, from and after the next
due date therefor, the same agency fees that were payable to the Existing Agent
under or in connection with the Credit Agreement.

 

7



--------------------------------------------------------------------------------

c. Amended and Restated Credit Agreement. The parties agree to negotiate in good
faith and on a timely basis to amend and restate the Credit Agreement to include
provisions that (a) will contain, among other things, agency and defaulting
lender provisions more consistent with current market practice than those
provided for in the Credit Agreement as of the date hereof, and (b) are in a
form reasonably satisfactory to the Successor Agent and the Lenders.

d. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties hereto.

e. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall be one and the same instrument. Delivery of this Agreement by facsimile or
email transmission or other electronic means shall be effective as delivery of a
manually executed counterpart hereof.

f. Headings. The paragraph headings used in this Agreement are for convenience
only and shall not affect the interpretation of any of the provisions hereof.

g. Interpretation. This Agreement is a Loan Document for all purposes under the
Credit Agreement.

Section 10. Further Assurances. Without limiting the provisions of Section 1(a),
the Existing Agent and Existing Collateral Agent agree to execute such other and
further instruments of assignment and/or transfer as may be reasonably necessary
to effectuate the purposes of this Agreement, at sole expense of the Borrower.
Without limiting the provisions of Section 1(a), the Existing Agent and Existing
Collateral Agent further authorize the Successor Agent to file any amendments
and assignments of any UCC financing statements as may be reasonably necessary
to effectuate the purposes of this Agreement.

Section 11. APPLICABLE LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE
UNDER AND SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF TEXAS, WITHOUT GIVING EFFECT TO PRINCIPLES THEREOF RELATING TO
CONFLICTS OF LAW.

(Signature pages follow)

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first above written.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Successor Agent By:  

/s/ Stephanie Harrell

  Name:   Stephanie Harrell   Title:   Assistant Vice President WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Successor Collateral Agent By:  

/s/ Stephanie Harrell

  Name:   Stephanie Harrell   Title:   Assistant Vice President WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Lender By:  

/s/ Stephanie Harrell

  Name:   Stephanie Harrell   Title:   Assistant Vice President

 

(Signatures continue on following pages)



--------------------------------------------------------------------------------

AMEGY BANK NATIONAL ASSOCIATION,

as Existing Agent

By:  

/s/ Mark A. Serice

Name:   Mark A. Serice Title:   Senior Vice President

AMEGY BANK NATIONAL ASSOCIATION,

as Existing Collateral Agent

By:  

/s/ Mark A. Serice

Name:   Mark A. Serice Title:   Senior Vice President AMEGY BANK NATIONAL
ASSOCIATION, as Lender By:  

/s/ Mark A. Serice

Name:   Mark A. Serice Title:   Senior Vice President

 

(Signatures continue on following pages)



--------------------------------------------------------------------------------

IBERIABANK, as Lender By:  

/s/ W. Bryan Chapman

  W. Bryan Chapman   Executive Vice President

 

(Signatures continue on following pages)



--------------------------------------------------------------------------------

COMERICA BANK, as Lender By:  

/s/ Justin Crawford

Name:   Justin Crawford Title:   Senior Vice President

 

(Signatures continue on following pages)



--------------------------------------------------------------------------------

BORROWER: GASTAR EXPLORATION USA, INC. By:  

/s/ Michael A. Gerlich

  Michael A. Gerlich   Secretary and Treasurer GUARANTORS: GASTAR EXPLORATION
LTD. By:  

/s/ Michael A. Gerlich

  Michael A. Gerlich   Vice President and Chief Financial Officer By:  

/s/ Michael A. Gerlich

  Michael A. Gerlich   Secretary and Treasurer

 

(Signatures continue on following page)



--------------------------------------------------------------------------------

GASTAR EXPLORATION TEXAS, INC. By:  

/s/ Michael A. Gerlich

  Michael A. Gerlich   Secretary and Treasurer GASTAR EXPLORATION TEXAS, LP By:
  Gastar Exploration Texas LLC,   its General Partner   By:  

/s/ Michael A. Gerlich

  Michael A. Gerlich   Secretary and Treasurer GASTAR EXPLORATION TEXAS LLC By:
 

/s/ Michael A. Gerlich

  Michael A. Gerlich   Secretary and Treasurer